Appellant was convicted of selling intoxicating liquors in prohibition territory, and his punishment assessed at a fine of $100 and imprisonment in the county jail for sixty days.
The Assistant Attorney General moves to dismiss the appeal, because the recognizance in this cause does not meet the requirements of the statute. As the recognizance does not state the punishment assessed against appellant, the motion must be sustained. Arts. 919 and 920, C.C.P., and authorities cited thereunder.
But if a valid recognizance had been given, we could not consider the statement of facts and bills of exception, because not filed within the time allowed by law.
The appeal is dismissed.
Dismissed. *Page 222